


Exhibit 10.4

 

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(32 Properties)

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into this 21st day of May, 2010, by and between Seller and
Purchaser.

 

R E C I T A L S:

 

A.            Seller and Purchaser have heretofore entered into that certain
Purchase and Sale Agreement, dated as of May 3, 2010, relating to the sale and
purchase of the thirty-two (32) properties described therein, as amended by that
certain First Amendment to Purchase and Sale Agreement, dated as of May 11, 2010
(as amended, the “Agreement”). All defined terms in the Agreement are used
herein with the same meanings those terms have in the Agreement.

 

B.            Seller and Purchaser desire to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of these premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby covenant and
agree as follows:

 

A G R E E M E N T

 

1.             Recitals.  The recitals set forth above are hereby incorporated
herein.

 

2.             Closing Date.  Section 1.1.11 of the Agreement is hereby amended
and restated in its entirety to read as follows:

 

“1.1.11      “Closing Date”:  June 24, 2010, or such earlier date as may be
agreed to in writing by Purchaser and Seller.”

 

3.             Harborside Purchase and Sale Agreement.  Section 1.1.15 of the
Agreement is hereby amended and restated in its entirety as follows:

 

“1.1.15        “Harborside Purchase and Sale Agreement”: That certain Member
Interest Purchase and Sale Agreement between Purchaser and Harborside Seller,
dated as of May 3, 2010, as amended by that certain First Amendment to Member
Interest Purchase and Sale Agreement, dated as of May 11, 2010, as further
amended by that certain Second Amendment to Member Interest Purchase and Sale
Agreement, dated as of May 21, 2010.”

 

4.             Properties.  The IBM Property shall no longer be part of the
transaction contemplated by the Agreement.  The Agreement, including all
Schedules thereto, is hereby amended by deleting all references to IBM and the
IBM Property.

 

5.             Purchase Price.  The Purchase Price, as defined in Section 1.1.3
of the Agreement, is hereby amended to $ 1,137,500,000.00.  Schedule 1.1.3 to
the Agreement is hereby amended and restated in its entirety as set forth on
Schedule 1.1.3 attached hereto.  Before the date that is

 

--------------------------------------------------------------------------------


 

ten (10) calendar days prior to the Closing Date, Purchaser shall have the right
to reallocate the Purchase Price among the Properties, in which event Purchaser
and Seller shall enter into a further amendment to the Agreement solely to
reflect the further revised Schedule 1.1.3; provided, however, in no event shall
any such reallocation of the Purchase Price reduce the Allocated Purchase Price
of the Properties leased by Google, Inc. (collectively, the “Google Property”)
below $90,000,000.00.  The Google Property and, if the DirecTV, Inc. ROFO Offer
(as hereinafter defined) is sent, the Property leased by DirecTV, Inc. (the
“DirecTV Property), are each referred to herein individually as, a “ROFO
Property”. Purchaser acknowledges that Seller has sent Google, Inc. an offer to
purchase the Google Property pursuant to the right of first offer to purchase
provisions (the “Google ROFO Provisions”) set forth in the lease with
Google, Inc. and that Seller may send DirecTV, Inc. an offer to purchase the
DirecTV Property (the “DirecTV, Inc. ROFO Offer”) pursuant to the right of first
offer to purchase provisions (the “DirecTV ROFO Provisions”; the Google ROFO
Provisions and, if the DirecTV, Inc. ROFO Offer is sent, the DirecTV ROFO
Provisions, are each referred to herein individually as the “ROFO Provisions”)
set forth in the lease with DirecTV, Inc.  Google, Inc. and, if the
DirecTV, Inc. ROFO Offer is sent, DirecTV, Inc. are each referred to herein
individually as a “ROFO Offer Tenant”.  Notwithstanding anything in the
Agreement to the contrary, if (i) a ROFO Offer Tenant elects to purchase a ROFO
Property pursuant to the applicable ROFO Provisions and (ii) prior to the
Closing Date, Seller and such ROFO Offer Tenant have entered into a definitive
contract for the purchase and sale of the ROFO Property (the “ROFO Purchase
Agreement”), then Purchaser shall proceed with the acquisition of the ROFO
Property pursuant to the terms of the Agreement and, at Closing, Seller shall
assign to Purchaser all of Seller’s right, title and interest in and to the ROFO
Purchase Agreement and the ROFO Property will be conveyed to Purchaser subject
to the ROFO Purchase Agreement; provided, however, (A) Purchaser and Seller
shall cooperate in good faith in drafting the initial draft of the ROFO Purchase
Agreement that is sent to such ROFO Offer Tenant and (B) Seller shall not enter
into the proposed final ROFO Purchase Agreement without Purchaser’s prior
written approval, which Purchaser, provided it has complied with the negotiation
standard contained in the applicable ROFO Provisions, may withhold in its
reasonable discretion.  Purchaser shall provide Seller with its written approval
or disapproval of the ROFO Purchase Agreement within three (3) business days of
Seller’s written request therefor, which written request shall include a copy of
the final ROFO Purchase Agreement. If Purchaser fails to provide Seller with
Purchaser’s approval or disapproval of the ROFO Purchase Agreement within such
time period, Purchaser shall be deemed to have approved the ROFO Purchase
Agreement.  Notwithstanding the foregoing, or anything contained in the
Agreement to the contrary, if (x) a ROFO Offer Tenant elects to purchase a ROFO
Property pursuant to the ROFO Provisions and (y) prior to the Closing Date,
Seller and such ROFO Offer Tenant have failed to enter into a definitive
contract for the purchase and sale of the ROFO Property notwithstanding their
good faith efforts to do so, then Purchaser shall proceed with the acquisition
of the ROFO Property pursuant to the terms of the Agreement and shall take the
ROFO Property subject to the ROFO Offer Tenant’s rights under the applicable
ROFO Provisions.  Notwithstanding anything contained in the agreement to the
contrary, Purchaser and Seller hereby agree that (a) ROFO Offer Tenants shall no
longer constitute “ROFO Tenants” under the Agreement, (b) Seller shall no
obligation to obtain and deliver ROFO Acknowledgments from a ROFO Offer Tenant
and (c) the delivery of ROFO Acknowledgements from a ROFO Offer Tenant shall not
be conditions to Purchaser’s obligation to close the transactions contemplated
by the Agreement.

 

2

--------------------------------------------------------------------------------


 

6.             Inspection Period.  The parties agree that this Amendment
constitutes the Due Diligence Waiver Notice contemplated by Section 4.3.1 of the
Agreement.

 

7.             Financing Commitments.  Section 4.3.2 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“4.3.2          Purchaser has delivered to Seller copies of (a) a term sheet
(the “Fixed Rate Loan Term Sheet”) between Wells Fargo Bank, National
Association and Bank of America N.A. (collectively, the “Fixed Rate Lender”) and
Purchaser, pursuant to which the Fixed Rate Lender will lend Purchaser
$292,000,000, secured by fifteen Properties (the “Fixed Rate Loan”), (b) a term
sheet (the “Floating Rate Loan Term Sheet”) between Wells Fargo Bank, National
Association (the “Floating Rate Lender”) and Purchaser, pursuant to which the
Floating Rate Lender will lend Purchaser $336,030,000, secured by sixteen
Properties (the “Floating Rate Loan”), and (c) a letter (the “Harborside Term
Sheet”) from New York Life Investment Management LLC (the “Harborside Lender”)
to Purchaser’s consultant, pursuant to which the Harborside Lender would lend to
the owner of Harborside $125,000,000, secured by Harborside (the “Harborside
Loan”).  Purchaser and Seller shall proceed to Closing pursuant to the terms and
provisions of this Agreement, and iStar shall, subject to the terms and
provisions of this Section 4.3.2, provide the Mezzanine Loan simultaneously with
the closing of the Floating Rate Loan and the Fixed Rate Loan; provided,
however, that the closing of the Floating Rate Loan, the Fixed Rate Loan and the
Harborside Loan on the Closing Date shall be conditions to Purchaser’s
obligations to close hereunder and under the Harborside Purchase and Sale
Agreement (unless the Floating Rate Loan, the Fixed Rate Loan and/or the
Harborside Loan fail to close as a result of (A) Purchaser’s uncured default
under the Floating Rate Term Sheet, the Fixed Rate Term Sheet and/or the
Harborside Term Sheet, (B) the failure of one or more conditions to close which
are within Purchaser’s reasonable control to satisfy, or (C) Purchaser’s failure
to accept documentation for the Fixed Rate Loan or the Floating Rate Loan that
is commercially reasonable for such transactions).  As used in this
Section 4.3.2, “Mezzanine Loan” shall mean, collectively, a loan from iStar in
the amount of $56,870,000 to the owners of the equity interests in the
affiliates of Purchaser acquiring fee simple title to the Properties encumbered
by the Fixed Rate Loan (the “Fixed Rate Properties Mezzanine Loan”) and a loan
from iStar in the amount of $48,725,000 to the owners of the equity interests in
the affiliates of Purchaser acquiring fee simple title to the Properties
encumbered by the Floating Rate Loan (the “Floating Rate Properties Mezzanine
Loan”).  iStar shall provide the Floating Rate Properties Mezzanine Loan so long
as (a) the terms of the Floating Rate Loan comply with the interest rate,
amortization, prepayment and principal amount (which principal amount may be
reduced to the extent this Agreement is terminated with respect to any
Properties pursuant to its terms) terms of the Floating Rate Term Sheet and
otherwise generally comply with the terms of the Floating Rate Term Sheet,
and (b)

 

3

--------------------------------------------------------------------------------


 

the Floating Rate Lender enters into an intercreditor agreement with iStar on
commercially reasonable terms and provisions, and evidenced by commercially
reasonable documents, which terms and provisions shall include, without
limitation, the right but not the obligation of iStar to cure defaults under the
Floating Rate Loan and following an event of default under the Floating Rate
Properties Mezzanine Loan to foreclose on the collateral securing the Floating
Rate Properties Mezzanine Loan.  iStar shall provide the Fixed Rate Properties
Mezzanine Loan so long as (a) the terms of the Fixed Rate Loan comply with the
interest rate, amortization, prepayment and principal amount (which principal
amount may be reduced to the extent this Agreement is terminated with respect to
any Properties pursuant to its terms) terms of the Fixed Rate Term Sheet and
otherwise generally comply with the terms of the Fixed Rate Term Sheet, and
(b) the Fixed Rate Lender enters into an intercreditor agreement with iStar on
commercially reasonable terms and provisions, and evidenced by commercially
reasonable documents, which terms and provisions shall include, without
limitation, the right but not the obligation of iStar to cure defaults under the
Fixed Rate Loan and following an event of default under the Fixed Rate
Properties Mezzanine Loan to foreclose on the collateral securing the Fixed Rate
Properties Mezzanine Loan.”

 

8.             Title Requirements. The Title Company has provided a letter to
Purchaser dated May 21, 2010, pursuant to which the Title Company has agreed to
issue the Title Policies in the form of the “Pro Forma Policies” (as defined
therein), a copy of which is attached hereto as Exhibit J (the “FATCO Letter”). 
Notwithstanding anything to the contrary set forth in Section 5.3 of the
Agreement, Seller hereby agrees to satisfy all of the “Seller Delivery
Requirements” set forth in Section 1 of Exhibit B to the FATCO Letter and its
portion of the “Joint Delivery Requirements” set forth in Section 3 of Exhibit B
to the FATCO Letter on or before the Closing Date. The definition of “Permitted
Exceptions” in the last sentence of Section 5.3 of the Agreement is hereby
amended and restated as follows:

 

“The term “Permitted Exceptions” shall mean the exceptions to title set forth in
the Pro Formas Policies as updated by the Title Company as a result of (i) any
actions taken by Seller which are expressly permitted by the terms of this
Agreement or (ii) any acts or failure to act taken by Purchaser.”

 

9.             Casualty.  Section 6.2 of the Agreement is hereby modified as
follows:

 

(a)           clause (B) of the fourth sentence of Section 6.2 of the Agreement
is hereby deleted in its entirety; and

 

(b)           the last sentence of Section 6.2 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“Notwithstanding anything contained herein to the contrary, if a Casualty shall
occur to any Property and, as a result of such Casualty, the lender providing
the Fixed Rate Loan or the Floating Rate Loan will not close the

 

4

--------------------------------------------------------------------------------


 

Fixed Rate Loan or the Floating Rate Loan, as applicable, with respect to such
Property, then, subject to the limitations of Sections 7.2.1(4) and 7.2.2(9),
this Agreement shall automatically terminate with respect to such Property and
the Purchase Price shall be reduced by the Allocated Purchase Price of such
Property.”

 

10.           Condemnation.  (a)  Notwithstanding anything to the contrary in
Section 6.3 of the Agreement, the parties acknowledge that a deposit in the
amount of $77,400 is being held in an interest-bearing account by the Registry
of the Court with respect to the Aurora, Colorado, Property occupied by CEVA,
pursuant to that certain Order Granting Immediate Possession entered on
April 15, 2010 by the District Court, Adams County, Colorado in Case
No. 2010CV170, entitled Public Services Company of Colorado v. iStar CTL Eagle,
LLC, et a (the “CEVA Condemnation Action”).  If an award in the CEVA
Condemnation Action is paid to Seller prior to Closing, then Seller shall pay
such award, after deducting all of Seller’s out-of-pocket costs, including,
without limitation, all attorneys’ fees, incurred in connection with CEVA
Condemnation Action, but subject to the provisions of the Lease with CEVA
(collectively, the “Condemnation Costs”), to Purchaser at Closing, subject to
the terms of the Lease with CEVA with respect to any rights of CEVA to such
award.  If said award is not paid to Seller prior to Closing, then (i) at
Closing, Seller shall assign to Purchaser, without representation or warranty by
or recourse against Seller, all of Seller’s right, title and interest in and to
such deposit and any award, subject to the terms of the Lease with CEVA with
respect to any rights of CEVA to such award and (ii) promptly following Closing,
Seller shall notify Purchaser of Seller’s Condemnation Costs.  Within five
(5) calendar days of Purchaser’s receipt of such award,  Purchaser shall notify
Seller of Purchaser’s receipt of such award and reimburse Seller for Seller’s
Condemnation Costs; provided, however, if Seller has not previously notified
Purchaser of Seller’s Condemnation Costs, then Purchaser shall have ten
(10) calendar days from the date on which Purchaser receives notification from
Seller of Seller’s Condemnation Costs to reimburse Seller for Seller’s
Condemnation Costs.  Purchaser shall have no obligation to reimburse Seller for
either any amount greater than Seller would have been entitled to pursuant to
the terms of the Lease with CEVA or any amount greater than the award received
by Purchaser.  The two immediately preceding sentences shall survive the
Closing.

 

(b)           the last sentence of Section 6.3 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“Notwithstanding anything contained herein to the contrary, if a Condemnation
shall occur to any Property and, as a result of such Condemnation, the lender
providing the Fixed Rate Loan or the Floating Rate Loan will not close the Fixed
Rate Loan or the Floating Rate Loan, as applicable, with respect to such
Property, then, subject to the limitations of Section 7.2.1(4) and 7.2.2(9),
this Agreement shall automatically terminate with respect to such Property and
the Purchase Price shall be reduced by the Allocated Purchase Price of such
Property.”

 

11.           SNDAs.  The first sentence of Section 6.4.3 of the Agreement is
hereby amended and restated in its entirety as follows:

 

5

--------------------------------------------------------------------------------


 

“If requested by the Fixed Rate Lender and/or the Floating Rate Lender, or if
required pursuant to the terms of the applicable Lease, Seller shall promptly
after such request send to such tenants of the Improvements designated by such
lenders a request for a subordination, non-disturbance and attornment agreement
in a form approved by such lenders or required by such Lease (such
subordination, non-disturbance and attornment agreements are referred to herein
individually as, an “SNDA” and collectively as, the “SNDAs”).”

 

12.           DirecTV/Traffic Signal.  Pursuant to that certain (i) Traffic
Signal Escrow Agreement dated April 14, 2000 and recorded on June 8, 2000 at
Reception No. B0068913, and (ii) Escrow Contract and Security Agreement dated
May 23, 2000 and recorded June 8, 2000 at Reception No. B0068915, each in
Arapahoe County, Colorado, a predecessor-in-interest to Seller deposited a sum
estimated to be $150,000 (the “DirecTV Deposit”) with U.S. Bank National
Association to cover such predecessor owner’s estimated share of the cost of
installation of a traffic signal at the intersection of Inverness Drive West and
Inverness Terrace West near the Englewood, Colorado, Property occupied by
DirecTV. To Seller’s knowledge, the DirecTV Deposit is currently held by U.S.
Bank National Association. At Closing, Seller shall quitclaim to Purchaser,
without representation or warranty by or recourse against Seller, all of
Seller’s right, title and interest, if any, in and to the DirecTV Deposit.

 

13.           Conditions to Seller’s Obligations to Close.  Section 7.2.1(4) of
the Agreement is hereby amended and restated in its entirety as follows:

 

“(4)     Property.  It shall be a condition to Seller’s obligation to close
hereunder that this Agreement and the Harborside Purchase and Sale Agreement (as
applicable) shall not have been terminated with respect to more than two
(2) Properties (including Harborside) (it being understood that a termination of
this Agreement with respect to one or more of the separate sites constituting
the Goodyear Properties or one or more separate sites constituting the CEVA
Properties shall be deemed in both cases to be a termination of this Agreement
with respect to only one Property notwithstanding the Goodyear Lease and the
CEVA Lease cover multiple Properties); provided, however, that a termination of
this Agreement with respect to a Property by reason of the exercise of a right
to purchase such Property by a ROFO Tenant shall be disregarded for purposes of
the application of the provisions of this Section 7.2.1(4).  For clarification,
the parties agree that while both this Agreement and the Harborside Purchase and
Sale Agreement must both proceed towards Closing at the same time, or both
terminate at the end of the Inspection Period together, it is possible for a
closing condition under the Harborside Purchase and Sale Agreement not to be
satisfied (for example, the bankruptcy of Schwab) which would allow Purchaser
not to close and to terminate with respect Harborside but proceed to closing
under this Agreement.”

 

6

--------------------------------------------------------------------------------


 

14.           Conditions to Purchaser’s Obligations to Close.

 

(a)         Section 7.2.2(6) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(6)     Closing of Fixed Rate Loan, Floating Rate Loan and Mezzanine Loan. 
(A) The closing of the Mezzanine Loan simultaneously with (1) the Closing and
(2) the closing of the Fixed Rate Loan and the Floating Rate Loan and (B) the
closing of the Fixed Rate Loan and the Floating Rate Loan on the Closing Date
(unless the Fixed Rate Loan or the Floating Rate Loan fails to close as a result
of (x) Purchaser’s uncured default under the Fixed Rate Term Sheet or the
Floating Rate Term Sheet, as the case may be, (y) the failure of one or more
conditions to close which are within Purchaser’s reasonable control to satisfy,
or (z) Purchaser’s failure to accept documentation for the Fixed Rate Loan or
the Floating Rate Loan that is commercially reasonable for such transactions),
shall be conditions to Purchaser’s obligation to close hereunder;”

 

(b)           Section 7.2.2(8) of the Agreement is hereby amended by adding the
following after the word “Policies” in the second line:

 

“(in the forms of the Pro Forma Policies as updated by the Title Company as a
result of (i) any actions taken by Seller which are expressly permitted by the
terms of this Agreement or (ii) any acts or failure to act taken by Purchaser).
Notwithstanding the foregoing, Purchaser and Seller agree that in no event shall
the Title Company’s failure to deliver the Title Policies in the forms of the
Pro Forma Policies be a failure of a condition to Purchaser’s obligation to
Close if such failure to issue the Title Policies in the forms of the Pro Forma
Policies results from the Title Company not receiving such documents and
instruments, which are (i) required by the Title Company to issue the Title
Policies in the forms of the Pro Forma Policies and (ii) not required to be
obtained and delivered by Seller to Purchaser, the Title Company or otherwise
pursuant to the terms of this Agreement.”

 

(c)           Section 7.2.2(9) of the Agreement is hereby amended and restated
in its entirety as follows:

 

“(9)     Property.  It shall be a condition to Purchaser’s obligation to close
hereunder that this Agreement or the Harborside Purchase and Sale Agreement (as
applicable) shall not have been terminated with respect to more than two
(2) Properties (including Harborside) (it being understood that a termination of
this Agreement with respect to one or more of the separate sites constituting
the Goodyear Properties or one or more separate sites constituting the CEVA
Properties shall be deemed in both cases to be a termination of this Agreement
with respect to only one Property notwithstanding the Goodyear Lease and the
CEVA Lease cover multiple Properties); provided, however, that a termination of
this Agreement with respect to a Property by reason of the exercise of a right
to purchase such

 

7

--------------------------------------------------------------------------------


 

Property by a ROFO Tenant shall be disregarded for purposes of the application
of the provisions of this Section 7.2.1(9).  For clarification, the parties
agree that while both this Agreement and the Harborside Purchase and Sale
Agreement must both proceed towards Closing at the same time, or both terminate
at the end of the Inspection Period together, it is possible for a closing
condition under the Harborside Purchase and Sale Agreement not to be satisfied
(for example, the bankruptcy of Schwab) which would allow Purchaser not to close
and to terminate with respect Harborside but proceed to Closing under this
Agreement; and”

 

15.           Tax Appeals. The following Section 8.10 is hereby added to the end
of Article 8 of the Agreement:

 

“8.10           Tax Appeals.  Subject to the rights of tenants under Leases,
following the Closing, (i) Purchaser shall have the right to pursue all tax
appeals in progress as of the Closing Date which relate to the year of Closing
and all subsequent years and (ii) Seller shall have the right to pursue all tax
appeals in progress as of the Closing Date which relate to all years prior to
the year of Closing (the “Pre-Closing Tax Appeals”) and any proceeds of the
Pre-Closing Tax Appeals shall be the property of Seller unless such proceeds are
required to be paid to the tenant under the applicable Lease, in which case,
Seller shall promptly upon receipt of such proceeds remit to Purchaser such
proceeds less Seller’s out-of-pocket costs, including, without limitation,
reasonable attorney’s fees, incurred in connection with such Pre-Closing Tax
Appeal, but in no event less than the amounts owed to the tenant under the
applicable Lease.  Notwithstanding the foregoing, in no event shall Seller
settle any Pre-Closing Tax Appeal without the prior consent of Purchaser, not to
be unreasonably withheld, conditioned or delayed, unless Seller is required to
settle such Pre-Closing Tax Appeal pursuant to the terms of the applicable
Lease.  If Seller elects not to pursue any Pre-Closing Tax Appeal, Seller shall
so notify Purchaser within a reasonable period after the Closing, and Purchaser,
at its option, may elect to pursue such Pre-Closing Tax Appeal, unless Purchaser
is required to pursue such Pre-Closing Tax Appeal pursuant to the terms of the
applicable Leases, in which case Purchaser shall pursue such Pre-Closing Tax
Appeal.  With respect to (i) any Pre-Closing Tax Appeal which Seller elects not
to pursue and which Purchaser elects or is obligated to pursue, and (ii) any tax
appeal in progress as of the Closing Date with respect to the year of Closing,
Seller shall cooperate with Purchaser, including, without limitation,
substituting counsel, making Seller’s experts available to Purchaser and
providing Purchaser with copies of such appeals and any relevant documentation. 
The provisions of this Section 8.10 shall survive the Closing.”

 

16.           Purchaser’s Representations.

 

(a)           Purchaser hereby confirms to Seller that Purchaser has obtained
the

 

8

--------------------------------------------------------------------------------


 

approval and authorization of its board of directors contemplated by
Section 9.2.1 of the Agreement.

 

(b)           Section 9.2.7 of the Agreement is hereby amended and restated in
its entirety as follows:

 

“9.2.7          Availability of Funds. Subject to obtaining the financing
contemplated by the Fixed Rate Term Sheet, the Floating Rate Term Sheet and the
Mezzanine Loan as provided in Section 4.3.2, Purchaser currently has available
and will at the Closing have available sufficient funds to pay the Purchase
Price and to pay any and all other amounts payable by Purchaser pursuant to this
Agreement and to effect the transactions contemplated hereby.”

 

17.           Purchaser’s Remedies. Section 10.2 of the Agreement is hereby
amended as follows:  the clause “$1,700,000.00” appearing in the fifteenth line
thereof is hereby amended by adding the following at the end thereof: “plus such
all-in rate lock costs (including, without limitation, swap and credit spreads)
as Purchaser may have incurred in connection with the loan contemplated by the
Fixed Rate Loan Term Sheet”.

 

18.           Entirety and Amendments. Section 12.6 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“12.6           Entirety and Amendments. The exclusivity obligations and
covenants set forth in that certain letter of intent dated April 2, 2010 between
iStar Financial Inc., on behalf of Seller, and Purchaser are hereby incorporated
herein and made a part of this Agreement. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Schedules and Exhibits hereto are incorporated herein
by this reference for all purposes. All information disclosed on any one
Schedule and not disclosed on the other Schedules shall, to the extent
applicable, be deemed to be disclosed on such other Schedules.”

 

19.           Schedules.  Schedules 4.3.2 and 9.1.5 of the Agreement are hereby
amended and restated in their entirety as set forth on Schedules 4.3.2 and 9.1.5
attached hereto, respectively.

 

20.           Counterparts; Facsimile.  This Amendment may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.  For purposes of this Amendment, any signature transmitted by
facsimile or e-mail (in pdf format) shall be considered to have the same legal
and binding effect as any original signature.

 

21.           Ratification.  The Agreement, as amended hereby, remains in full
force and effect and is hereby ratified and confirmed.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment as of the
date set forth above.

 

PURCHASER:

 

 

 

 

TRT ACQUISITIONS LLC, a Delaware limited liability company

 

 

 

 

By:

DCTRT Real Estate Holdco LLC, Its Sole Member

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, Its Sole Member

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc., Its General Partner

 

 

 

 

 

 

 

By:

/s/ Greg Moran

 

 

 

 

Name:

Greg Moran

 

 

 

 

Title:

SVP

 

 

SELLER:

 

iSTAR CTL SOUTH HAVANA — ENGLEWOOD LLC, a Delaware limited liability company

 

iSTAR CTL WATERVIEW — DALLAS LLC, a Delaware limited liability company

 

iSTAR CTL SHADELANDS — WALNUT CREEK LLC, a Delaware limited liability company

 

iSTAR CTL NORTH GLENVILLE — RICHARDSON LLC, a Delaware limited liability company

 

iSTAR CTL SHEILA — COMMERCE LLC, a Delaware limited liability company

 

 

iSTAR CTL COLUMBIA — RICHFIELD LLC, a Delaware limited liability company

 

iSTAR CTL COTTONWOOD — MILPITAS LLC, a Delaware limited liability company

 

iSTAR CTL NORTH FAIRWAY DRIVE — VERNON HILLS LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

iSTAR CTL DOOLITTLE — REDONDO BEACH LLC, a Delaware limited liability company

 

iSTAR CTL CROWN COLONY — QUINCY LLC, a Delaware limited liability company

 

iSTAR CTL RUE FERRARI — SAN JOSE LLC, a Delaware limited liability company

 

iSTAR CTL CORPORATE CENTER DRIVE — NEWBURY PARK LLC, a Delaware limited
liability company

 

iSTAR CTL COLUMBIA — CAMPBELLSVILLE LLC, a Delaware limited liability company

 

iSTAR CTL SUNSET HILLS — RESTON LLC, a Delaware limited liability company

 

iSTAR CTL EAGLE LLC, a Delaware limited liability company

 

iSTAR CTL SYLVAN WAY — PARSIPPANY LLC, a Delaware limited liability company

 

iSTAR CTL INVERNESS — ENGLEWOOD LLC, a Delaware limited liability company

 

iSTAR CTL CORPORATE DRIVE — DIXON LLC, a Delaware limited liability company

 

iSTAR CTL RIVEREDGE SUMMIT — ATLANTA LLC, a Delaware limited liability company

 

iSTAR CTL CONNECTION — IRVING LLC, a Delaware limited liability company

 

iSTAR CTL CHARLESTON — MOUNTAIN VIEW LLC, a Delaware limited liability company

 

iSTAR CTL DUBLIN LLC, a Delaware limited liability company

 

iSTAR GT, L.P., a Delaware limited partnership

 

iSTAR NG LP, a Delaware limited partnership

 

2

--------------------------------------------------------------------------------


 

iSTAR CTL MAPLE — EL SEGUNDO LLC, a Delaware limited liability company

 

iSTAR CTL SW 80 — PLANTATION LLC, a Delaware limited liability company

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

 

 

AGREED TO:

 

iSTAR FINANCIAL INC., a Maryland corporation

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

 

AGREED TO WITH RESPECT TO iSTAR’S PUT RIGHTS WITH RESPECT TO THE FIXED RATE
PROPERTIES MEZZANINE LOAN AND THE FLOATING RATE PROPERTIES MEZZANINE LOAN AS SET
FORTH IN SCHEDULE 4.3.2:

 

DIVIDEND CAPITAL TOTAL REALTY TRUST

 

By:

/s/ Greg Moran

 

Name:

Greg Moran

 

Title:

SVP

 

 

3

--------------------------------------------------------------------------------
